Citation Nr: 9934415	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.   95-129 71A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service-connection for Osler-Weber-Rendu 
Syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from November 1944 to 
January 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision issued by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen the claim.


FINDINGS OF FACT

1.  The RO last denied the claim for service-connection for 
Osler-Weber-Rendu Syndrome by rating decision in June 1980, 
and confirmed in November 1981.  The decision is final.

2.  Additional evidence since the RO's June 1980 decision, 
when considered in conjunction with the evidence that had 
previously been considered, is cumulative of evidence 
previously of record and is not so significant that it must 
be considered to fairly decide the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's June 1980 rating decision, confirmed in November 
1981, wherein service-connection for Osler-Weber-Rendu 
Syndrome was denied, is final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The evidence received subsequent to the RO's June 1980 
decision is not new and material and does not serve to reopen 
a claim for service-connection for Osler-Weber-Rendu 
Syndrome.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability that is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991). 

Congenital or developmental defects may not be service 
connected because they are not considered injuries or 
diseases under VA law and regulations.  38 C.F.R. § 3.303 (c) 
(1999). 

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  However, if 
the claimant can thereafter-present new and material evidence 
of the previously disallowed claim, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three-step process for the reopening of claims.  See Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).  First, it must be determined whether the 
claimant has submitted new and material evidence in support 
of reopening the claim.  Id. at 206.  Evidence is new when it 
is not merely cumulative or redundant of other evidence 
previously of record.  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has not been 
submitted, then the Board's analysis must end and the claim 
must be denied.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

However, if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well-grounded.  Winters at 
206.  For the purpose of reopening claims, the credibility of 
the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, Vet. App. 171, 174 (1991).

Historically, the appellant's claim for service-connection 
for Osler-Weber-Rendu Syndrome was denied by the RO in a June 
1980 rating decision, and confirmed by letter in November 
1981.  The appellant did appeal, and the June 1980 decision 
is final. 38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

Medical evidence that was previously of record included 
service medical records that were negative for Osler-Weber-
Rendu Syndrome.  VA examination reports dated in 1946 and VA 
medical records in the late 1950's were also negative for 
Osler-Weber-Rendu Syndrome.  VA medical records from August 
1980 and January 1981 indicate the appellant had Osler-Weber-
Rendu Syndrome.  Statements from G.B. Robiou, M.D. dated in 
1981 also state that the appellant suffered from Osler-Weber-
Rendu Syndrome, a congenital disease.  Dr. Robiou opined that 
the appellant had suffered from complications from Osler-
Weber-Rendu Syndrome during his active service, although it 
was not diagnosed until long after discharge.  

Medical evidence added to the record since the June 1980 
decision include 
VA medical records dated from1988 to 1994 that show that the 
appellant was being treated for Osler-Weber-Rendu Syndrome.  
Non medical evidence includes testimony from the appellant at 
an October 1995 hearing at the RO in which he stated that the 
onset of Osler-Weber-Rendu Syndrome occurred while he was in 
active service. 

The evidence submitted after the June 1980 rating decision is 
new in the sense that it was not previously of the record.  
However, insofar as it shows the appellant suffers from 
Osler-Weber-Rendu Syndrome, it is cumulative of the evidence 
previously of record.  As to the appellant's testimony that 
Osler-Weber-Rendu Syndrome began during service, this 
evidence is insufficient to reopen the claim.  The 
appellant's opinion as to the onset or etiology of Osler-
Weber Rendu Syndrome has no probative weight.  As a layman, 
he is not competent with respect to medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  

The newly submitted evidence is cumulative of evidence 
previously of record and, further, by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order for the Board to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the additional evidence does not constitute 
"new and material evidence" sufficient to reopen the claim 
for service-connection for Osler-Weber-Rendu Syndrome.


ORDER

The claim for service-connection for Osler-Webber-Rendu 
Syndrome is not reopened.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

